Exhibit 10.29

GUARANTY

 

New York, New York   November 17, 2010

FOR VALUE RECEIVED, the undersigned “Guarantor” unconditionally guaranties to
the Creditor Parties, their successors, endorsees and assigns, the prompt
payment when due (whether by acceleration or otherwise) of all obligations of
Accentia Biopharmaceuticals, Inc., a Florida corporation (the “Company”) to the
Creditor Parties and of all instruments of any nature evidencing or relating to
the obligations of the Company and any other such obligations and liabilities
upon which the Company or one or more parties and the Company is or may become
liable to the Creditor Parties, whether incurred by the Company as maker,
endorser, drawer, acceptor, guarantor, accommodation party or otherwise, and
whether due or to become due, secured or unsecured, absolute or contingent,
joint or several, and however or whenever acquired by the Creditor Parties,
arising under, out of, or in connection with (i) that certain Term Loan and
Security Agreement dated as of November 17, 2010 (as amended, restated, modified
and/or supplemented from time to time, the “Biovest Security Agreement”) by and
between Biovest International, Inc., the Lenders and LV Administrative Services,
Inc., as Administrative and Collateral Agent for the Lenders (“LV” and the
Lenders, each a “Creditor Party” and collectively, the “Creditor Parties”),
(ii) that certain Term Loan and Security Agreement dated as of November 17, 2010
(as amended, restated, modified and/or supplemented from time to time, the
“Accentia Security Agreement” and together with the Biovest Security Agreement,
the “Security Agreement”) by and between the Company and the Creditor Parties
and (iii) each Ancillary Agreement referred to in the Security Agreement (the
Security Agreement and each Ancillary Agreement, as each may be amended,
modified, restated or supplemented from time to time, are collectively referred
to herein as the “Documents”), or any documents, instruments or agreements
relating to or executed in connection with the Documents or any documents,
instruments or agreements referred to therein or otherwise, or any other
indebtedness, obligations or liabilities of the Company to the Creditor Parties,
whether now existing or hereafter arising, direct or indirect, liquidated or
unliquidated, absolute or contingent, due or not due and whether under, pursuant
to or evidenced by a note, agreement, guaranty, instrument or otherwise (all of
which are herein collectively referred to as the “Guarantor Obligations”), and
irrespective of the genuineness, validity, regularity or enforceability of such
Guarantor Obligations, or of any instrument evidencing any of the Guarantor
Obligations or of any collateral therefor or of the existence or extent of such
collateral, and irrespective of the allowability, allowance or disallowance of
any or all of the Guarantor Obligations in any case commenced by or against the
Company under Title 11, United States Code, including, without limitation,
obligations or indebtedness of the Company for post-petition interest, fees,
costs and charges that would have accrued or been added to the Guarantor
Obligations but for the commencement of such case. Capitalized terms not
otherwise defined herein shall have the meaning assigned such terms in the
Security Agreement. In furtherance of the foregoing, the undersigned hereby
agrees as follows:

1.        No Impairment.  The Creditor Parties may at any time and from time to
time, either before or after the maturity thereof, without notice to or further
consent of the undersigned, extend the time of payment of, exchange or surrender
any collateral for, renew or extend any of the Guarantor Obligations or increase
or decrease the interest rate thereon, or enter into any other agreement with
the Company or with any other party to or person liable on any of



--------------------------------------------------------------------------------

the Guarantor Obligations, or interested therein, for the extension, renewal,
payment, compromise, discharge or release thereof, in whole or in part, or for
any modification of the terms thereof or of any agreement between any Creditor
Party and the Company or any such other party or person, or make any election of
rights the Creditor Parties may deem desirable under the United States
Bankruptcy Code, as amended, or any other federal or state bankruptcy,
reorganization, moratorium or insolvency law relating to or affecting the
enforcement of creditors’ rights generally (any of the foregoing, an “Insolvency
Law”) without in any way impairing or affecting this Guaranty. This Guaranty
shall be effective regardless of the subsequent incorporation, merger or
consolidation of the Company, or any change in the composition, nature,
personnel or location of the Company and shall extend to any successor entity to
the Company, including a debtor in possession or the like under any Insolvency
Law.

2.        Guaranty Absolute.  Subject to Section 5(c) hereof, the undersigned
guarantees that the Guarantor Obligations will be paid strictly in accordance
with the terms of the Documents and/or any other document, instrument or
agreement creating or evidencing the Guarantor Obligations, regardless of any
law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Company with respect thereto.
Guarantor hereby knowingly accepts the full range of risk encompassed within a
contract of “continuing guaranty” which risk includes the possibility that the
Company will contract additional indebtedness, obligations and liabilities for
which Guarantor may be liable hereunder after the Company’s financial condition
or ability to pay its lawful debts when they fall due has deteriorated, whether
or not the Company has properly authorized incurring such additional
indebtedness, obligations and liabilities. The undersigned acknowledges that
(i) no oral representations, including any representations to extend credit or
provide other financial accommodations to the Company, have been made by any
Creditor Party to induce the undersigned to enter into this Guaranty and
(ii) any extension of credit to the Company shall be governed solely by the
provisions of the Documents. The liability of the undersigned under this
Guaranty shall be absolute and unconditional, in accordance with its terms, and
shall remain in full force and effect without regard to, and shall not be
released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including, without limitation: (a) any
waiver, indulgence, renewal, extension, amendment or modification of or
addition, consent or supplement to or deletion from or any other action or
inaction under or in respect of the Documents or any other instruments or
agreements relating to the Guarantor Obligations or any assignment or transfer
of any thereof, (b) any lack of validity or enforceability of any Document or
other documents, instruments or agreements relating to the Guarantor Obligations
or any assignment or transfer of any thereof, (c) any furnishing of any
additional security to the Creditor Parties or their assignees or any acceptance
thereof or any release of any security by the Creditor Parties or their
assignees, (d) any limitation on any party’s liability or obligation under the
Documents or any other documents, instruments or agreements relating to the
Guarantor Obligations or any assignment or transfer of any thereof or any
invalidity or unenforceability, in whole or in part, of any such document,
instrument or agreement or any term thereof, (e) any bankruptcy, insolvency,
reorganization, composition, adjustment, dissolution, liquidation or other like
proceeding relating to the Company, or any action taken with respect to this
Guaranty by any trustee or receiver, or by any court, in any such proceeding,
whether or not the undersigned shall have notice or knowledge of any of the
foregoing, (f) any exchange, release or nonperfection of any collateral, or any
release, or amendment or waiver of or consent to departure from any guaranty or
security, for all or any of the Guarantor Obligations or (g) any

 

2



--------------------------------------------------------------------------------

other circumstance which might otherwise constitute a defense available to, or a
discharge of, the undersigned. Any amounts due from the undersigned to the
Creditor Parties shall bear interest until such amounts are paid in full at the
highest rate then applicable to the Guarantor Obligations. Guarantor Obligations
include post-petition interest whether or not allowed or allowable.

3.      Waivers.

(a)         This Guaranty is a guaranty of payment and not of collection. The
Creditor Parties shall be under no obligation to institute suit, exercise rights
or remedies or take any other action against the Company or any other person or
entity liable with respect to any of the Guarantor Obligations or resort to any
collateral security held by it to secure any of the Guarantor Obligations as a
condition precedent to the undersigned being obligated to perform as agreed
herein and the Guarantor hereby waives any and all rights which it may have by
statute or otherwise which would require the Creditor Parties to do any of the
foregoing. The Guarantor further consents and agrees that the Creditor Parties
shall be under no obligation to marshal any assets in favor of Guarantor, or
against or in payment of any or all of the Guarantor Obligations. The
undersigned hereby waives all suretyship defenses and any rights to interpose
any defense, counterclaim or offset of any nature and description which the
undersigned may have or which may exist between and among any Creditor Party,
the Company and/or the undersigned with respect to the undersigned’s obligations
under this Guaranty, or which the Company may assert on the underlying debt,
including but not limited to failure of consideration, breach of warranty,
fraud, payment (other than cash payment in full of the Guarantor Obligations),
statute of frauds, bankruptcy, infancy, statute of limitations, accord and
satisfaction, and usury.

(b)         The undersigned further waives (i) notice of the acceptance of this
Guaranty, of the making of any such loans or extensions of credit, and of all
notices and demands of any kind to which the undersigned may be entitled,
including, without limitation, notice of adverse change in the Company’s
financial condition or of any other fact which might materially increase the
risk of the undersigned and (ii) presentment to or demand of payment from anyone
whomsoever liable upon any of the Guarantor Obligations, protest, notices of
presentment, non-payment or protest and notice of any sale of collateral
security or any default of any sort.

(c)         Notwithstanding any payment or payments made by the undersigned
hereunder, the undersigned shall not be entitled to be subrogated to any of the
rights of such Creditor Party against the Company or against any collateral or
guarantee or right of offset held by such Creditor Party for the payment of the
Guarantor Obligations, nor shall the undersigned seek or be entitled to seek any
contribution or reimbursement from the Company in respect of payments made by
the undersigned hereunder, until all amounts owing to the Creditor Parties by
the Company on account of the Guarantor Obligations are indefeasibly paid in
full and the Lenders’ obligation to make loans pursuant to the Documents has
been irrevocably terminated. If, notwithstanding the foregoing, any amount shall
be paid to the undersigned on account of such subrogation rights at any time
when all of the Guarantor Obligations shall not have been paid in full and the
Lenders’

 

3



--------------------------------------------------------------------------------

obligation to make loans pursuant to the Documents shall not have been
terminated, such amount shall be held by the undersigned in trust for the
Creditor Parties, segregated from other funds of the undersigned, and shall
forthwith upon, and in any event within two (2) Business Days of, receipt by the
undersigned, be turned over to LV in the exact form received by the undersigned
(duly endorsed by the undersigned to LV, if required), to be applied against the
Guarantor Obligations, whether matured or unmatured, in such order as LV may
determine, subject to the provisions of the Documents. Any and all present and
future debts, obligations and liabilities of the Company to the undersigned are
hereby waived and postponed in favor of, and subordinated to the full payment
and performance of, all present and future debts and Obligations of the Company
to the Creditor Parties.

4.      Security.  All sums at any time to the credit of the undersigned and any
property of the undersigned in any Creditor Party’s possession or in the
possession of any bank, financial institution or other entity that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, any Creditor Party (each such entity, an
“Affiliate”) shall be deemed held by the Creditor Party or such Affiliate, as
the case may be, as security for any and all of the undersigned’s obligations
and liabilities to the Creditor Parties and to any Affiliate of a Creditor
Party, no matter how or when arising and whether under this or any other
instrument, agreement or otherwise.

5.      Representations and Warranties.  The undersigned hereby represents and
warrants (all of which representations and warranties shall survive until all
Guarantor Obligations are indefeasibly satisfied in full and the Documents have
been irrevocably terminated) that:

(a)        Corporate Status.  It is a corporation, partnership or limited
liability company, as the case may be, duly formed, validly existing and in good
standing under the laws of its jurisdiction of formation indicated on the
signature page hereof and has full power, authority and legal right to own its
property and assets and to transact the business in which it is engaged.

(b)         Authority and Execution.  It has full power, authority and legal
right to execute and deliver, and to perform its obligations under, this
Guaranty and has taken all necessary corporate, partnership or limited liability
company, as the case may be, action to authorize the execution, delivery and
performance of this Guaranty.

(c)         Legal, Valid and Binding Character.  This Guaranty constitutes its
legal, valid and binding obligation enforceable in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting the
enforcement of creditor’s rights and general principles of equity that restrict
the availability of equitable or legal remedies.

(d)         Violations.  The execution, delivery and performance of this
Guaranty will not violate any requirement of law applicable to it or any
contract, agreement or instrument to which it is a party or by which it or any
of its property is bound or result in the creation or imposition of any
mortgage, lien or other encumbrance other than in favor of LV, for the ratable
benefit of the Creditor Parties, on any of its property or assets

 

4



--------------------------------------------------------------------------------

pursuant to the provisions of any of the foregoing, which, in any of the
foregoing cases, could reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.

(e)         Consents or Approvals.  No consent of any other person or entity
(including, without limitation, any creditor of the undersigned) and no consent,
license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any governmental authority is
required in connection with the execution, delivery, performance, validity or
enforceability of this Guaranty by it, except to the extent that the failure to
obtain any of the foregoing could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

(f)         Litigation.  No litigation, arbitration, investigation or
administrative proceeding of or before any court, arbitrator or governmental
authority, bureau or agency is currently pending or, to the best of its
knowledge, threatened (i) with respect to this Guaranty or any of the
transactions contemplated by this Guaranty or (ii) against or affecting it, or
any of its property or assets, which, in each of the foregoing cases, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect.

(g)         Financial Benefit.  It has derived or expects to derive a financial
or other advantage from each and every loan made under the Documents or other
Obligation incurred by the Company to the Creditor Parties.

6.      Acceleration.  If an Event of Default shall occur and be continuing
under the Security Agreement or the undersigned should at any time become
insolvent, or make a general assignment, or if a proceeding in or under any
Insolvency Law shall be filed or commenced by, or in respect of, the
undersigned, any and all Guarantor Obligations shall for purposes hereof, at the
Creditor Parties’ option, be deemed due and payable without notice
notwithstanding that any such Obligation is not then due and payable by the
Company.

7.      Payments from Guarantors.  The Creditor Parties, in their sole and
absolute discretion, with or without notice to the undersigned, may apply on
account of the Guarantor Obligations any payment from the undersigned or any
other guarantors, or amounts realized from any security for the Guarantor
Obligations, or may deposit any and all such amounts realized in a non-interest
bearing cash collateral deposit account to be maintained as security for the
Guarantor Obligations.

8.      Costs.  The undersigned shall pay, on demand, all costs, fees and
expenses (including expenses for legal services of every kind) relating or
incidental to the enforcement or protection of the rights of the Creditor
Parties hereunder or under any of the Guarantor Obligations.

9.      No Termination.  This is a continuing irrevocable guaranty and shall
remain in full force and effect and be binding upon the undersigned, and each of
the undersigned’s successors and assigns, until all of the Guarantor Obligations
have been indefeasibly paid in full. If any of the present or future Guarantor
Obligations are guarantied by persons, partnerships, corporations or other
entities in addition to the undersigned, the death, release or discharge in

 

5



--------------------------------------------------------------------------------

whole or in part or the bankruptcy, merger, consolidation, incorporation,
liquidation or dissolution of one or more of them shall not discharge or affect
the liabilities of the undersigned under this Guaranty.

10.        Recapture.  Anything in this Guaranty to the contrary
notwithstanding, if any Creditor Party receives any payment or payments on
account of the liabilities guaranteed hereby, which payment or payments or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver, or
any other party under any Insolvency Law, common law or equitable doctrine, then
to the extent of any sum not finally retained by the Creditor Parties, the
undersigned’s obligations to the Creditor Parties shall be reinstated and this
Guaranty shall remain in full force and effect (or be reinstated) until payment
shall have been made to the Creditor Parties, which payment shall be due on
demand.

11.        Books and Records.  Absent bad faith or manifest error, the books and
records of LV showing the account between the Creditor Parties and the Company
shall be admissible in evidence in any action or proceeding, shall be binding
upon the undersigned for the purpose of establishing the items therein set forth
and shall constitute prima facie proof thereof.

12.        No Waiver.  No failure on the part of any Creditor Party to exercise,
and no delay in exercising, any right, remedy or power hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise by any Creditor
Party of any right, remedy or power hereunder preclude any other or future
exercise of any other legal right, remedy or power. Each and every right, remedy
and power hereby granted to the Creditor Parties or allowed it by law or other
agreement shall be cumulative and not exclusive of any other, and may be
exercised by the Creditor Parties at any time and from time to time.

13.        GOVERNING LAW; JURISDICTION.  THIS GUARANTY CANNOT BE CHANGED OR
TERMINATED ORALLY, AND SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.
THE UNDERSIGNED HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE
UNDERSIGNED, ON THE ONE HAND, AND ANY CREDITOR PARTY, ON THE OTHER HAND,
PERTAINING TO THIS GUARANTY OR ANY OF THE DOCUMENTS OR TO ANY MATTER ARISING OUT
OF OR RELATED TO THIS GUARANTY OR ANY OF THE DOCUMENTS; PROVIDED, THAT THE
UNDERSIGNED ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD
BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW YORK; AND
FURTHER PROVIDED, THAT NOTHING IN THIS GUARANTY SHALL BE DEEMED OR OPERATE TO
PRECLUDE THE CREDITOR PARTIES FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN
ANY OTHER JURISDICTION TO COLLECT THE GUARANTOR OBLIGATIONS, TO REALIZE ON THE
COLLATERAL OR ANY OTHER SECURITY FOR THE GUARANTOR OBLIGATIONS, OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF ANY

 

6



--------------------------------------------------------------------------------

CREDITOR PARTY. THE UNDERSIGNED EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO
SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND HEREBY
WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION,
IMPROPER VENUE OR FORUM NON CONVENIENS. THE UNDERSIGNED HEREBY WAIVES PERSONAL
SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR
SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE
MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE UNDERSIGNED IN ACCORDANCE
WITH SECTION 18 AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
EARLIER OF THE UNDERSIGNED’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER
DEPOSIT IN THE U.S. MAIL, PROPER POSTAGE PREPAID.

14.        WAIVER OF JURY TRIAL.  THE UNDERSIGNED DESIRES THAT ITS DISPUTES BE
RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE
BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE
UNDERSIGNED WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR
OTHERWISE BETWEEN ANY CREDITOR PARTY AND/OR THE UNDERSIGNED ARISING OUT OF,
CONNECTED WITH, RELATED OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN
THEM IN CONNECTION WITH THIS GUARANTY, ANY DOCUMENT OR THE TRANSACTIONS RELATED
HERETO OR THERETO.

15.        Understanding With Respect to Waivers and Consents.  Guarantor
warrants and agrees that each of the waivers and consents set forth in this
Guaranty is made voluntarily and unconditionally after consultation with outside
legal counsel and with full knowledge of its significance and consequences, with
the understanding that events giving rise to any defense or right waived may
diminish, destroy or otherwise adversely affect rights which Guarantor otherwise
may have against the Company, any Creditor Party or any other person or entity
or against any collateral. If, notwithstanding the intent of the parties that
the terms of this Guaranty shall control in any and all circumstances, any such
waivers or consents are determined to be unenforceable under applicable law,
such waivers and consents shall be effective to the maximum extent permitted by
law.

16.        Severability.  To the extent permitted by applicable law, any
provision of this Guaranty which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

17.        Amendments, Waivers.  No amendment or waiver of any provision of this
Guaranty nor consent to any departure by the undersigned therefrom shall in any
event be effective unless the same shall be in writing executed by the
undersigned directly affected by such amendment and/or waiver and LV.

 

7



--------------------------------------------------------------------------------

18.        Notice.  All notices, requests and demands to or upon the
undersigned, shall be in writing and shall be deemed to have been duly given or
made (a) when delivered, if by hand, (b) three (3) days after being sent,
postage prepaid, if by registered or certified mail, (c) when confirmed
electronically, if by facsimile, or (d) when delivered, if by a recognized
overnight delivery service, in each event to the numbers and/or address set
forth beneath the signature of the undersigned.

19.        Successors.  Each Creditor Party may, from time to time, without
notice to the undersigned, sell, assign, transfer or otherwise dispose of all or
any part of the Guarantor Obligations and/or rights under this Guaranty. Without
limiting the generality of the foregoing, each Creditor Party may assign to, or
grant participations to, one or more banks, financial institutions or other
entities all or any part of any of the Guarantor Obligations. In each such
event, the Creditor Parties, their Affiliates and each and every immediate and
successive purchaser, assignee, transferee or holder of all or any part of the
Guarantor Obligations shall have the right to enforce this Guaranty, by legal
action or otherwise, for its own benefit as fully as if such purchaser,
assignee, transferee or holder were herein by name specifically given such
right. The Creditor Parties shall have an unimpaired right to enforce this
Guaranty for their benefit with respect to that portion of the Guarantor
Obligations which the Creditor Parties have not disposed of, sold, assigned, or
otherwise transferred.

20.        Joinder.  It is understood and agreed that any person or entity that
desires to become a Guarantor hereunder, or is required to execute a counterpart
of this Guaranty after the date hereof pursuant to the requirements of any
Document, shall become a Guarantor hereunder by (x) executing a joinder
agreement in form and substance satisfactory to LV, (y) delivering supplements
to such exhibits and annexes to such Documents as LV shall reasonably request
and/or as may be required by such joinder agreement and (z) taking all actions
as specified in this Guaranty as would have been taken by such Guarantor had it
been an original party to this Guaranty, in each case with all documents
required above to be delivered to LV and with all documents and actions required
above to be taken to the reasonable satisfaction of LV.

21.        Release.  Nothing except indefeasible payment in full of the
Guarantor Obligations shall release the undersigned from liability under this
Guaranty.

22.        Remedies Not Exclusive.  The remedies conferred upon the Creditor
Parties in this Guaranty are intended to be in addition to, and not in
limitation of, any other remedy or remedies available to the Creditor Parties.

23.        Limitation of Guarantor Obligations under this Guaranty.  Each of
Guarantor and each Creditor Party (by its acceptance of the benefits of this
Guaranty) hereby confirms that it is its intention that this Guaranty not
constitute a fraudulent transfer or conveyance for purposes of the Bankruptcy
Code, the Uniform Fraudulent Conveyance Act or any similar Federal or state law.
To effectuate the foregoing intention, each of Guarantor and each Creditor Party
(by its acceptance of the benefits of this Guaranty) hereby irrevocably agrees
that the Guarantor Obligations guaranteed by Guarantor shall be limited to such
amount as will, after giving effect to such maximum amount and all other
(contingent or otherwise) liabilities of Guarantor that are relevant under such
laws and after giving effect to any rights to contribution pursuant to any
agreement providing for an equitable contribution among Guarantor and the other
Guarantors

 

8



--------------------------------------------------------------------------------

(including this Guaranty), result in the Guarantor Obligations of Guarantor
under this Guaranty in respect of such maximum amount not constituting a
fraudulent transfer or conveyance.

24.        Notwithstanding anything herein to the contrary, the total liability
of the Guarantor with respect to the Company’s obligations under the Biovest
Security Agreement and the other Ancillary Agreements entered into thereunder
(including intellectual property security agreements), as relates solely to the
direct obligations of the Company to the Creditor Parties under the Biovest
Security Agreement shall in no event exceed $4,991,360 in the aggregate, and
this Agreement shall not be enforceable to the extent that the enforcement
hereof would create, cause, or result in liability in excess of such amount. The
limitation set forth in this Section 24 shall in no event relate to the
Guarantor’s obligations hereunder with respect to direct obligations of the
Company to the Creditor Parties under the Accentia Security Agreement and the
Accentia Term Notes.

[REMAINDER OF THIS PAGE IS BLANK.

SIGNATURE PAGE IMMEDIATELY FOLLOWS]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guaranty has been executed by the undersigned as of the
date and year here above written.

 

ANALYTICA INTERNATIONAL, INC. By:  

/s/ Samuel S. Duffey

  Name: Samuel S. Duffey   Title: President

Address: 324 South Hyde Park Avenue, Suite 350 Tampa, Florida 33606 Telephone:  
    813/864-2554 Facsimile:       813/258-6912 State of Formation: Florida